Citation Nr: 0947123	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his November 2007 formal appeal, the Veteran requested a 
hearing before the Board regarding the issue on appeal.  A 
hearing was scheduled for January 30, 2009 at the RO in 
Louisville, Kentucky; however, the Veteran failed to report 
for the hearing.  In a February 2009 statement, the Veteran 
withdrew his request for a hearing before the Board.  Under 
these circumstances, the Board finds that the Veteran has 
been afforded his opportunity for a hearing and that his 
request to testify before the Board has been withdrawn.  
38 C.F.R. § 20.702(e) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Bilateral hearing loss did not manifest in service, 
sensorineural hearing loss did not manifest to a compensable 
degree within one year after separation from service, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's period of active 
military service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service,  nor may sensorineural hearing loss 
be presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the September 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Lexington VA Medical Center (VAMC) as his medical treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in August 2008 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed where appropriate.  Specific to hearing 
loss, the VA examination report describes the effects of the 
Veteran's hearing impairment on his daily life.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination and opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

In a September 2006 statement, the Veteran contends that he 
developed hearing loss as a result of his period of active 
military service.  Specifically, in September 2006 and 
October 2009 statements, the Veteran and his representative 
attribute the Veteran's hearing loss to a bilateral fungal 
ear infection the Veteran contracted while stationed in 
Hawaii.  Alternately, in an October 2009 statement, the 
Veteran's representative attributes the Veteran's hearing 
loss to acoustic trauma suffered on the rifle range while in 
service.  Thus, the Veteran contends that service connection 
is warranted for hearing loss.

The Board notes that the Veteran's STRs are silent as to any 
treatment for or diagnosis of a fungal ear infection in 
service.  The Veteran is competent to testify as to that 
which he has personal knowledge, but he is not competent to 
provide a medical diagnosis or opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nonetheless, as 
discussed below, the VA examiner addressed the Veteran's 
contentions regarding an in-service fungal ear infection 
despite the lack of supporting medical evidence.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In an October 2009 statement, the Veteran's representative 
advances several legal arguments.  The Veteran's 
representative argues that the presumption of soundness 
applies to the Veteran.  The presumption of soundness holds 
that every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b).  Here, a review of the Veteran's 
STRs reveals that the Veteran's January 1946 entrance 
examination report indicates normal hearing as evaluated by a 
whispered voice test.  There is no notation of hearing loss.  
Thus, the presumption of soundness applies; however, that 
presumption is not determinative of the issue of entitlement 
to service connection.  

Additionally, the Veteran's representative suggests that the 
lack of in-service treatment or diagnosis of a disability is 
not determinative for the award of service connection on a 
presumptive basis.  As noted above, for service connection to 
be awarded on a presumptive basis, the disability must become 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.  Here, a review of the Veteran's STRs 
reveals no evidence of treatment for or diagnosis of hearing 
loss in service.  The Veteran's November 1947 separation 
examination report indicates normal hearing by coin click, 
whispered voice, and spoken voice tests and there is not 
notation of hearing loss.  Additionally, there is no evidence 
that the Veteran's hearing loss manifested to a compensable 
degree within one year of the Veteran's separation from 
active military service.  The earliest evidence of record of 
hearing loss is an August 2006 medical treatment record from 
the Lexington VAMC-almost 59 years after the Veteran's 
separation from active military service.  Thus, despite the 
contentions of the Veteran's representative, service 
connection is not warranted on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In August 2008, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the 
Veteran's claims file and examined the Veteran.  At the 
examination, the Veteran complained of hearing loss, but no 
tinnitus.  The examiner noted that the Veteran's hearing loss 
interferes with the Veteran's ability to participate in 
conversations.  See Martinak, 21 Vet. App. 447.  The Veteran 
indicated that he was exposed to some noise exposure from 
small arms fire during basic training, but no noise exposure 
in his military occupation and no noise exposure in his post-
service occupation or recreational activities.  The Veteran 
contended that his current hearing loss was the result of a 
bilateral fungal ear infection contracted in 1947 and that, 
at the time of the infection, he was informed that his 
hearing would gradually decline due to damage to his ears.  
At the examination, the Veteran's left ear auditory 
thresholds were:  30 decibels at 500 Hertz; 35 decibels at 
1000 Hertz; 55 decibels at 2000 Hertz; 80 decibels at 
3000 Hertz; and 100 decibels at 4000 Hertz.  The Veteran's 
left ear speech recognition score was 88 percent under the 
Maryland CNC Test.  The Veteran's right ear auditory 
thresholds were:  20 decibels at 500 Hertz; 25 decibels at 
1000 Hertz; 35 decibels at 2000 Hertz; 50 decibels at 
3000 Hertz; and 65 decibels at 4000 Hertz.  The Veteran's 
right ear speech recognition score was 92 percent under the 
Maryland CNC Test.  

The examiner diagnosed the Veteran with mild to profound 
sensorineural hearing loss of the left ear and mild to 
moderately severe sensorineural hearing loss of the right 
ear.  The examiner opined that, "[i]n my opinion the current 
bilateral [hearing loss] is less likely as not (less than 
50/50 probability) caused by or a result of military noise 
exposure or the fungal ear infection reported by the 
Veteran."  The examiner reasoned that:

The [STRs] are silent for reports of or 
treatment for hearing loss.  There is no 
evidence of hearing loss being reported 
or documented while in the Marines or in 
the years following his military 
discharge.  The first evidence of hearing 
loss was documented at a VA exam dated 
08/05/06, which was 59 years after his 
military discharge.  [The Veteran] 
reported that he suffered a bilateral 
fungal ear infection while in the 
Marines.  He stated that he had a single 
episode of infection that was medically 
treated with no future flair ups.  Fungal 
ear infections affect the outer ear and 
would not be expected to cause a 
sensorineural type of hearing loss, which 
is the type of loss the Veteran 
demonstrates.  There is no evidence to 
support the notion that the Veteran's 
fungal ear infection in the military 
resulted in progressive, sensorineural 
hearing loss.  Currently his canals are 
clear and his eardrums are intact.  Even 
if there was lasting damage from the 
infection to [the Veteran's] ear canals 
or eardrums, it should present as a 
conductive, not sensorineural type of 
hearing loss.  Based on the evidence, it 
is my opinion that the current, bilateral 
[hearing loss] is less likely as not 
cause by or the result of service in the 
military.

The Board finds that the August 2008 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which she concluded that the Veteran's current hearing 
loss was not related to his period of active military 
service.  Thus, without competent medical evidence 
attributing the Veteran's hearing loss to his active military 
service, service connection is not warranted.

While the Board does not doubt the sincerity of the Veteran's 
belief that his hearing loss is due to an in-service fungal 
ear infection, as a lay person, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the etiology 
of a current disability.  See Espiritu, 2 Vet. App. at 494.  
The VA examiner clearly took into account the Veteran's 
complaints and contentions and arrived at medical conclusions 
contrary to the claims.  The Board relies on the examiner's 
opinion as it is based on a review of the evidence and the 
Veteran's assertions and because of her expertise.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In this case, the first evidence of the Veteran's hearing 
loss is in August 2006-almost 59 years after his separation 
from active military service.  Here, the VA examiner's 
opinion is probative and she provided a persuasive opinion 
wherein she did not relate the Veteran's hearing loss to his 
active military service.  Without competent medical evidence 
attributing the current disability to active military 
service, service connection is not warranted.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In an October 2009 statement, the Veteran's representative 
argues that the August 2008 examiner failed to "prove beyond 
a reasonable doubt that the hearing loss could not have been 
caused or manifested due to [the Veteran's] in[-]service 
noise exposure or from the bilateral ear fungal infection."  
However, the standard of proof in a claim for service 
connection before the Board is whether the evidence of record 
supports the claim and it is "as least as likely as not" 
that the claimed disability is related to the Veteran's 
period of active military service.  See 38 U.S.C.A. 
§ 501(a)(1), 1110 (West 2002); 38 C.F.R. § 3.303.  Other than 
the specific provision for sensorineural hearing loss 
discussed above, and not applicable here, there is no 
presumption of service connection in this case that must be 
rebutted beyond a reasonable doubt.  Here, the August 2008 
examiner clearly found that the Veteran's hearing loss is 
"less likely as not" a result of the Veteran's period of 
active military duty.  The probative weight of the evidence 
is against the Veteran's claim; therefore, the Board finds 
that the claim of service connection for hearing loss must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


